 In the Matter Of MAGNETIC PIGMENTDIvisIoNOFCOLUMBIANCARBONCOMPANYandINTERNATIONAL UNION MINE, MILL & SMELTER'PORKERS, AFFILIATEDWITHTHE CONGRESS OF INDUSTRIALORGANI-ZATIONSCase No. R-5694.-Decided July 14, 19.43Messrs. Paul A. CrouchandF. K. Sheldon, of New York City,andMessrs. A. HarvittandJ.B. Regnesen,of Trenton, N. J., for the-Company.Samuel L. Rothbard, Esq.,of Newark, N. J., byMr. Clarence Talis--man,andMr. James P. Sweeney,of Trenton, N. J., for the Union.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by International Union Mine,,Mill & Smelter Workers, affiliated with the Congress of IndustrialOrganizations, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Magnetic Pigment Division of Columbian Carbon Company, Tren-ton,New Jersey, herein called the Company,'- the National Labor-Relations Board provided for an appropriate hearing upon due noticebefore Eugene M. Purver, Trial Examiner. Said hearing was heldat Trenton, New Jersey, on June 28, 1943.The Company and the-Union appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.IA motion was made and granted at the hearing to amend the petition and other formal-documents to set forth the name of the company,as above.51 N. L.R. B., No. 70.337 338DECISIONSOF NATIONAL LABOR RELATIONS BOARD'Upon the entire record in the case, the Board makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYColumbian Carbon Company, a Delaware corporation, is engagedin the production of iron-oxide pigments. It operates a plant locatedat Trenton, New Jersey, known as Magnetic Pigment Division, withwhich we are here solely concerned.During the year 1942 the Com-pany used over $200,000 worth of raw materials, consisting of sulphuricacid, iron, and alkalies, of which approximately 60 percent was shippedfrom points outside the State of New Jersey.During the same periodthe Company sold products valued at more than $1,000,000, of whichapproximately 80 percent was shipped to points outside the State ofNew Jersey.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalUnion Mine, Mill & Smelter Workers, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONOn May 26, 1943, the Union requested recognition of the Companyas the exclusive bargaining representative of the Company's employees.The Company refused unless and until the Union is duly certified assuch by the Board.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn substantial accordance with an agreement of the parties, we findthat all production, maintenance, and power plant employees of theCompany at the Magnetic Pigment Division, including the assistantinThe Regional Director reported that the Union submitted 88 designations of which 79,bearing apparently genuine original signatures,correspond with names on the Company'spay roll of June 8, 1943,containing 135 names. MAGNETIC PIGMENT DIVISION OF COLUMBIAN CARBON COMPANY 339shipping clerks, but excluding the watchmen, the janitor, the storekeepers and assistant store keepers, the chief shipping clerk, labora-tory and clerical, employees, foremen, assistant foremen, and anyother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Company contends that its employees presently in the armedforces should be afforded an opportunity to vote by mail.To facili-tate the procedureit offersto place a deadline of 14 days on the receiptof ballots by mail from men in the military service stationed in thiscountry, and to waive votes from those in military service abroad.The Union urges that the required delay would have an adverseeffecton production and that the Board should not accede to theCompany's request.Balloting by mail has frequently raised materialand substantial issues relating to the condition of- the ballot and theelection.On the other hand, actual returns from such mail ballotinghave been relatively small.'The delays and difficulties incidentthereto have caused us to discontinue this practice since December1941.We see no reason to depart from our usual policy 4 Accord-ingly,we shall not provide for balloting by mail.However, werecognize the right of employees in the armed forces to vote by grant-ing eligibility to such of them as appear in person at the polls, as isour usual practice.We shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among theemployees in the appropriate unit.The Union expressed the desireto have eligibility to vote determined as of a date between the filingof the petition and the time of the hearing. Since no substantialreason appears for such deviation from our usual practice, the Union'srequest is denied.Accordingly, employees eligible to vote will be thosewho were employed during the pay-roll period immediately preceding'the date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-IMatter ofWilson & Co., Inc.,37 N. L. R. B. 944IMatter ofR.C.MahonCompany,49 N. L.R. B. 142;Matter of Contatiner Corporationof .&mersoa.49 N. L.R. B. 929.540612-44-vol. 51-23 340-DECISIONS OF NIATIONAL LABOR RELATIONS BOARD.tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIREcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Magnetic PigmentDivision of Columbian Carbon Company, Trenton, New Jersey, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,under the direction-and supervision of the Regional Director for theFourth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls; but excluding any who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by International Union Mine, Mill & Smelter Workers,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining.